Montgomery, J.:
When this case was first before this Court (115 N. C., 825) it was decided that stock of Noell was not bought in by the company and cancelled by the alleged assignment to the defendant Building and Loan Association, executed by Noell, and on the 7th of July, 1890, as contended by the Association, and that the stock belonged to the defendant Pittman, the assignee of Noell. When that opinion was delivered the Court was (owing to the manner in which the case was presented on appeal) inadvertent to the fact that $130 had been credited as a payment on the stock at the time of the referee’s report. This inadvertence was pointed out in the petition to rehear by the defendant. The petition to rehear was allowed, and the judgment below was ordered to be reformed as appears in this case, reported in 116 N. C., 877. At the October Term, 1895, of the court below, the judge followed the instructions of this Court and rendered judgment accordingly. From that judgment the plaintiff appealed. It is not necessary to discuss each of the exceptions pointed out in the record. It was contended by the plaintiff’s attorney, by brief, that “this Court based its modification of the former opinion on a statement of fact contained in the defendant’s petition to rehear, which statement is contrary to the sworn statement of the defendant’s answer and statement of account.” The counsel is *179in error. Although in the statement of account made up by the referee it appears that $180 was collected on the debt, yet it is perfectly manifest from the complaint and answer and the report of the referee that nothing but the interest had been paid dn the debt up to September 20th, 1891, and that the $130 went to the stock account of Noell. Upon the whole record (we mean complaint, answer and referee’s, report) we have concluded under the peculiar circumstances of this case to send the matter back to the court belowr for a reformation of the judgment rendered in this case by his Honor, Judge MoTver, at the Fall Term, 1895. A judgment should be rendered against the plaintiff and his surety, T. T. Hicks, for $130, less $36 arrearages and $6 fines, which were charged in favor of the defendant company against Noell, with interest on the balance from the last Monday in September, 1895, the beginning of the Term of this Court at which the case was heard on the petition to rehear.
Modified and Affirmed.